     Case 20-24039       Doc 71     Filed 06/15/21 Entered 06/15/21 10:23:58        Desc Main
                                      Document     Page 1 of 8
This order is SIGNED.


Dated: June 15, 2021


                                                                                                     slo



   Armand J. Howell, Bar Number 10029
   Benjamin J. Mann, Bar Number 12588
   HALLIDAY, WATKINS & MANN, P.C.
   Attorneys for The Bank of New York Mellon
   f/k/a The Bank of New York as successor in
   interest to JP Morgan Chase Bank, N.A. as
   Trustee for Structured Asset Securities
   Corporation        Mortgage   Pass-Through
   Certificates, Series 2003-37A
   376 East 400 South, Suite 300
   Salt Lake City, UT 84111
   Telephone: 801-355-2886
   Fax: 801-328-9714
   Email: armand@hwmlawfirm.com
   File No: 50765

                   IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF UTAH
                              CENTRAL DIVISION

   In re:                                                Bankruptcy Case No. 20-24039 KRA
                                                                     Chapter 13
   BRADY R PORTER
                                                       ORDER BASED ON STIPULATION
                   Debtor.                          TO CURE POST-PETITION ARREARAGE


            Based upon the previously filed stipulation, entered into between The Bank of New York

   Mellon f/k/a The Bank of New York as successor in interest to JP Morgan Chase Bank, N.A. as

   Trustee for Structured Asset Securities Corporation Mortgage Pass-Through Certificates, Series

   2003-37A, by and through its attorney, Armand J. Howell, and the Debtor, by and through the

   attorney, Jarred A. Henline, and for good cause appearing,
  Case 20-24039      Doc 71     Filed 06/15/21 Entered 06/15/21 10:23:58           Desc Main
                                  Document     Page 2 of 8




                                  IT IS HEREBY ORDERED:

       1.     That in the event any of the payments set forth in the foregoing stipulation are not

made as required by that stipulation, then The Bank of New York Mellon f/k/a The Bank of New

York as successor in interest to JP Morgan Chase Bank, N.A. as Trustee for Structured Asset

Securities Corporation Mortgage Pass-Through Certificates, Series 2003-37A and its successors

and assigns, by proceeding as set forth in the said stipulation, may obtain an ex parte order

modifying and terminating the automatic stay with respect to the following described real

property:

              Lot 27, Wimbleton Subdivision, according to the official plat
              thereof, records of Utah County, State of Utah;
              Commonly known as 6599 West 10030 North, Highland, UT
              84003;

to permit The Bank of New York Mellon f/k/a The Bank of New York as successor in interest to

JP Morgan Chase Bank, N.A. as Trustee for Structured Asset Securities Corporation Mortgage

Pass-Through Certificates, Series 2003-37A and its successors and assigns to pursue its rights

and remedies under state and federal law.

       2.     In the event the stay is terminated, the unpaid pre-petition default amounts shall

be excluded from the Chapter 13 plan and an amended proof of claim showing the same shall be

filed with the court within 180 days of relief from stay or such claim shall be paid $0.00 under

the amended plan and a copy shall be mailed to the Chapter 13 Trustee.
  Case 20-24039       Doc 71      Filed 06/15/21 Entered 06/15/21 10:23:58          Desc Main
                                    Document     Page 3 of 8




           3.   That the debtor shall cure, within 30 days, any delinquency which may exist in

their Chapter 13 plan payments.

           4.   The terms and conditions set forth herein governing the continuation and

termination of the automatic stay shall not be amended or altered or superseded by the

confirmation order entered in this case but shall be considered a part of and integrated into the

confirmation order.

           5.   That if the automatic stay is terminated pursuant to this order prior to

confirmation, the automatic stay shall not be reimposed by the entry of the confirmation order.

           6.   In the event that this case is converted to another case under Chapter 11 of the

U.S.C., this agreement shall be valid and binding on any additional party, including an appointed

trustee.

                                        END OF ORDER
  Case 20-24039       Doc 71      Filed 06/15/21 Entered 06/15/21 10:23:58             Desc Main
                                    Document     Page 4 of 8




                       DESIGNATION OF PARTIES TO BE SERVED

       Service of the foregoing ORDER BASED UPON STIPULATION TO CURE POST-

PETITION ARREAGES shall be served to the parties and in the manner designated below:



By Electronic Service: I certify that the parties of record in this case as identified below, are

registered CM/ECF users and will be served notice of entry of the foregoing Order through the

CM/ECF system:

          Lon Jenkins                                   United States Trustee
          Chapter 13 Trustee                            USTPRegion19.SK.ECF@usdoj.gov
          ecfmail@ch13ut.org
          1neebling@ch13ut.org                          Armand J. Howell
                                                        HALLIDAY, WATKINS & MANN, P.C.
          Jarred A. Henline                             Secured Party's Attorney
          Debtor's Attorney                             armand@hwmlawfirm.com
          jarred@henline-law.com

By U.S. Mail: In addition to the parties of record receiving notice through the CM/ECF system,

the following parties should be served notice pursuant to Fed. R. Civ. P. 5(b).



          Brady R Porter
          6599 W 10030 N
          Highland, UT 84003

                                                     /s/ Armand J. Howell
                                                     Armand J. Howell
                                                     Attorney for Secured Creditor
  Case 20-24039         Doc 71   Filed 06/15/21 Entered 06/15/21 10:23:58         Desc Main
                                   Document     Page 5 of 8




Armand J. Howell, Bar Number 10029
Benjamin J. Mann, Bar Number 12588
HALLIDAY, WATKINS & MANN, P.C.
Attorneys for The Bank of New York Mellon
f/k/a The Bank of New York as successor in
interest to JP Morgan Chase Bank, N.A. as
Trustee for Structured Asset Securities
Corporation        Mortgage   Pass-Through
Certificates, Series 2003-37A
376 East 400 South, Suite 300
Salt Lake City, UT 84111
Telephone: 801-355-2886
Fax: 801-328-9714
Email: armand@hwmlawfirm.com
File No: 50765

                IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF UTAH
                            CENTRAL DIVISION

In re:                                               Bankruptcy Case No. 20-24039 KRA

BRADY R PORTER                                                    Chapter 13

                Debtor.                                 STIPULATION TO CURE
                                                      POST-PETITION ARREARAGE
                                                           [Filed Electronically]


         The Bank of New York Mellon f/k/a The Bank of New York as successor in interest to JP

Morgan Chase Bank, N.A. as Trustee for Structured Asset Securities Corporation Mortgage

Pass-Through Certificates, Series 2003-37A (“Secured Creditor”), by and through its attorney,

Armand J. Howell, and the Debtor, by and through the attorney, Jarred A. Henline, hereby

stipulate as follows:

         1.     That through June 4, 2021, the Debtor is in arrears four (4) months on post-

petition mortgage payments of $1,707.87 each, for March, 2021 through June, 2021, totaling

$6,831.48 and agrees to pay those amounts as set forth below.

                                               1
  Case 20-24039      Doc 71     Filed 06/15/21 Entered 06/15/21 10:23:58           Desc Main
                                  Document     Page 6 of 8




        2.    That Secured Creditor has expended reasonable attorney fees and expenses in this

action in the sum of $1,238.00, which amount Debtor agrees to pay as set forth below.

        3.    Debtor agrees to make the following payments to cure the post-petition arrearage

and other amounts owing as set forth in paragraphs 1 and 2 above (said payments also include

current payments commencing with the July, 2021 payment):

        a.    Payment of $2,041.28 in certified funds to Secured Creditor on or before June 16,

2021;

        b.    Regular payments in the amount of $1,707.87 (or any additional amount as

required by the Note or Trust Deed) due on or before the first day of each month for the months

of July, 2021 through December, 2021;

        c.    $1,004.70 due on or before July 15, 2021;

              $1,004.70 due on or before August 15, 2021;

              $1,004.70 due on or before September 15, 2021;

              $1,004.70 due on or before October 15, 2021;

              $1,004.70 due on or before November 15, 2021;

              $1,004.70 due on or before December 15, 2021.

        4.    Debtor shall make regular monthly payments of $1,707.87 (or any additional

amount as required by the Note or Trust Deed) due on the first day of each month commencing

January, 2022, and thereafter and payable directly to Nationstar Mortgage, LLC d/b/a Mr.

Cooper, PO Box 619094, Dallas, TX 75261-9741. Debtors also agreed to pay with the payments

above in paragraph 3 any additional amount, if any, due to an increase in the monthly reserve

requirement following notice by Secured Creditor.

        5.    In the event the payment required by paragraph 3(a) is not made in full within ten


                                               2
  Case 20-24039       Doc 71     Filed 06/15/21 Entered 06/15/21 10:23:58              Desc Main
                                   Document     Page 7 of 8




(10) days of when due as set forth above, then Secured Creditor may immediately obtain an ex

parte order terminating the automatic stay by presenting an affidavit of nonpayment to the Court

without need for further notice or hearing so that it may continue with its foreclosure

proceedings.

       6.      In the event any of the regular monthly payments required by paragraph 3(b) or

3(c) and any payments required by paragraph 4 are not paid when due, then Secured Creditor

may obtain an ex parte order terminating the automatic stay as outlined above, but only after

giving written notice of the nonpayment to Debtor and Debtor’s attorney, and the unpaid

amounts, plus any payments coming due within the ten (10) day period following the date of the

notice, remain unpaid for ten (10) days following the date of the notice. Notice shall be by

certified mail and shall be complete upon deposit in the U. S. Mail. However, and

notwithstanding the foregoing to the contrary, in the event three such written notices are given

and there is a fourth default by Debtor, then Secured Creditor shall be entitled to an ex parte

order terminating the automatic stay by presenting an affidavit and order to the Court, but

without the necessity of giving a fourth written notice or any other notice to Debtor.

       7.      All written notices required hereunder shall be addressed as follows:

            Brady R Porter                            Jarred Henline
            6599 W 10030 N                            770 E Main Street #348
            Highland, UT 84003                        Lehi, UT 84043
            Debtor                                    Debtor’s Attorney

       8.      The acceptance by Secured Creditor of a late or partial payment shall not act as a

waiver of Secured Creditor's right to proceed hereunder.

       9.      In the event Debtor is delinquent in Chapter 13 plan payments, Debtor agrees to

cure the delinquency within 30 days.

       10.     With respect to Rule 4001(a)(3), the Court should allow immediate enforcement
                                                 3
  Case 20-24039       Doc 71     Filed 06/15/21 Entered 06/15/21 10:23:58             Desc Main
                                   Document     Page 8 of 8




of any order for relief granted in accordance with this stipulation and the order filed herewith.

       11.     The Court is requested to execute the Order Based on Stipulation to Cure Post-

Petition Arrearage filed herewith.

       DATED this 9th day of June 2021.


                                           /s/ Armand J. Howell
                                           Armand J. Howell
                                           The Bank of New York Mellon f/k/a The Bank of
                                           New York as successor in interest to JP Morgan Chase
                                           Bank, N.A. as Trustee for Structured Asset Securities
                                           Corporation Mortgage Pass-Through Certificates,
                                           Series 2003-37A




                                                 4
